 


113 HR 4342 RH: Domain Openness Through Continued Oversight Matters Act of 2014
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 546 
113th CONGRESS 2d Session 
H. R. 4342 
[Report No. 113–715] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 27, 2014 
Mr. Shimkus (for himself, Mr. Rokita, Mrs. Ellmers, Mr. Latta, Mr. Barton, and Mrs. Blackburn) introduced the following bill; which was referred to the Committee on Energy and Commerce 


December 23, 2014
Additional sponsors: Mr. McKinley, Mr. Long, Mrs. Black, Mr. Scalise, Mr. Lance, Mr. LoBiondo, Mr. Kline, Mr. Terry, Mr. Cramer, Mr. Walden, Mr. Farenthold, Mr. Poe of Texas, Mr. McCaul, Mr. Gibbs, Mr. Nugent, Mrs. Hartzler, Mr. Wolf, Mr. Griffin of Arkansas, Mr. Jolly, Mr. Meadows, Mr. Yoho, Mr. Bucshon, and Mr. Wenstrup

 
December 23, 2014 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 



A BILL 
To prohibit the National Telecommunications and Information Administration from relinquishing responsibility over the Internet domain name system until the Comptroller General of the United States submits to Congress a report on the role of the NTIA with respect to such system. 
 
 
1.Short titleThis Act may be cited as the Domain Openness Through Continued Oversight Matters Act of 2014 or the DOTCOM Act of 2014. 
2.NTIA retention of DNS responsibilities pending GAO report 
(a)Retention of responsibilitiesUntil the Comptroller General of the United States submits the report required by subsection (b), the Assistant Secretary of Commerce for Communications and Information may not relinquish or agree to any proposal relating to the relinquishment of the responsibility of the National Telecommunications and Information Administration (in this section referred to as the NTIA) over Internet domain name system functions, including responsibility with respect to the authoritative root zone file, the Internet Assigned Numbers Authority functions, and related root zone management functions. 
(b)ReportNot later than 1 year after the date on which the NTIA receives a proposal relating to the relinquishment of the responsibility of the NTIA over Internet domain name system functions that was developed in a process convened by the Internet Corporation for Assigned Names and Numbers at the request of the NTIA, the Comptroller General of the United States shall submit to Congress a report on the role of the NTIA with respect to the Internet domain name system. Such report shall include— 
(1)a discussion and analysis of— 
(A)the advantages and disadvantages of relinquishment of the responsibility of the NTIA over Internet domain name system functions, including responsibility with respect to the authoritative root zone file, the Internet Assigned Numbers Authority functions, and related root zone management functions; 
(B)any principles or criteria that the NTIA sets for proposals for such relinquishment; 
(C)each proposal received by the NTIA for such relinquishment; 
(D)the processes used by the NTIA and any other Federal agencies for evaluating such proposals; and 
(E)any national security concerns raised by such relinquishment; and 
(2)a definition of the term multistakeholder model, as used by the NTIA with respect to Internet policymaking and governance, and definitions of any other terms necessary to understand the matters covered by the report. 
 
 
December 23, 2014 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
